FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D14-2634
                 _____________________________

DANNY PASICOLAN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

                          May 2, 2019

         ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

     Following a jury trial, the appellant, Danny Pasicolan, was
convicted of one count of traveling to meet a minor to do unlawful
acts after using a computer online service, contrary to section
847.0135(4)(a), Florida Statutes (2013) (Count I); one count of
unlawful use of a two-way communications device, contrary to
section 934.215, Florida Statutes (2013) (Count II); one count of
transmission of material harmful to minors, contrary to section
847.0138(2), Florida Statutes (2013) (Count III); and one count of
unlawful use of computer services to solicit a child to engage in
sexual conduct, contrary to section 847.0135(3)(a), Florida
Statutes (2013) (Count IV). The information alleged that each of
these offenses occurred on October 10, 2013. After trial, the
appellant timely appealed his convictions and raised three issues
on appeal. We affirm the first two issues without further comment.

     In his third issue, the appellant argued that two of his
convictions violated his constitutional right against double
jeopardy. Specifically, he argued that use of computer services to
solicit a minor (Count IV) was subsumed by traveling to meet a
minor (Count I) and that unlawful use of a two-way
communications device (Count II) was subsumed by the other
three counts. We affirmed these convictions under our decision in
Lee v. State, 223 So. 3d 342 (Fla. 1st DCA 2017). In 2018, the
Supreme Court quashed our opinion in Lee and held that a
reviewing court should only consider the charging document to
determine whether multiple convictions for solicitation, unlawful
use of a two-way communications device, and traveling were based
upon the same conduct for purposes of double jeopardy. Lee v.
State, 258 So. 3d 1297 (Fla. 2018) (Lee II). Applying Lee II to this
case, the appellant’s convictions in Counts II and IV are VACATED.
The appellant’s convictions in Counts I and III are AFFIRMED.

ROBERTS, RAY, and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Courtenay H. Miller,
Assistant Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General; Lauren Gonzalez and Michael L.
Schaub, Assistant Attorneys General, Tallahassee, for Appellee.




                                 2